


Exhibit 10.1


As amended, May 25, 2006,
August 3, 2009 and August 5, 2015


PANERA BREAD COMPANY
2005 LONG-TERM INCENTIVE PROGRAM
(Sub-plan under 2015 Stock Incentive Plan)


Section 1. Establishment.


Effective September 1, 2005, Panera Bread Company (the “Company”) established
the Long-Term Incentive Program (the “LTIP”) as a sub-plan under the Company’s
1992 Equity Incentive Plan (the “1992 Plan”) and the Company’s 2001 Employee,
Director and Consultant Stock Option Plan (the “2001 Plan”). Effective May 25,
2006, the Company ceased granting awards under the 1992 Plan and the 2001 Plan
and the LTIP was established as a sub-plan under the Company’s 2006 Stock
Incentive Plan (the “2006 Plan”). Effective May 21, 2015, the Company will not
grant any further awards under the 2006 Plan. Effective August 5, 2015, the LTIP
will be a sub-plan under the Company’s 2015 Stock Incentive Plan (the “2015
Plan”). Notwithstanding anything to the contrary herein, except to the extent
permitted by the 2015 Plan, the provisions of the 2015 Plan shall apply for
purposes of the LTIP with respect to any awards under the 2015 Plan.


Section 2. General Purpose of the Plan and Definitions.


The purpose of the LTIP is to provide eligible individuals with a meaningful
stake in the Company’s success through long-term incentive awards. In doing so,
the Company hopes to motivate and reward the attainment of longer-term
profitable growth goals, support the recruitment and retention of individuals
critical to the long-term success of the Company and align individual
participants’ interests with those of customers and stockholders.


Except to the extent required by the 2015 Plan, whenever used in the LTIP, the
following terms shall have the meanings set forth in this Section 2. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the 2015
Plan.


a)
Cause. Cause shall include (and is not limited to) dishonesty with respect to
the Company or any affiliate of the Company, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, or conduct substantially prejudicial to the business of the Company
or any affiliate of the Company or any other circumstance which would constitute
or be deemed “cause” pursuant to any other agreement entered into between an
LTIP Participant and the Company or an affiliate of the Company, as determined
by the Committee or any officer designated by it, in its, his or her sole
discretion. The determination of the Committee or such designated officer as to
the existence of Cause will be conclusive on the LTIP Participant and the
Company.



b)
Change in Control. Any of the following events: (i) the purchase or other
acquisition by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the “Act”)
(excluding, for this purpose, the Company, its affiliates and any employee
benefit plan (or related trust) of the Company or its affiliates), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 50% or
more of the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors in any
transaction or series of transactions; (ii) when individuals who, as of the
effective date of the LTIP, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the effective date of the LTIP whose
election, or nomination for election by the Company’s stockholders, was approved
in advance by a vote of at least a majority of the directors then comprising the
Incumbent Board excluding members of its Incumbent Board who are no longer
serving as directors shall be, for purposes of this section, considered as
though such person were a member of the Incumbent Board; provided, however, the
following persons shall not be considered members of the Incumbent Board: (a)
individuals whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of directors of the
Company and (b) individuals approved by the Incumbent Board as a result of an
agreement intended to avoid or settle an actual or threatened contest; (iii)
consummation of a reorganization, merger or consolidation, except in each case
following such



reorganization, merger or consolidation: (a) persons who were the stockholders
of the Company immediately prior to such reorganization, merger or consolidation
immediately thereafter own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then-outstanding voting securities, and (b) a
majority of members of the board or other governing body of such reorganized,
merged or consolidated corporation were members of the Incumbent Board at the
time of the execution of the initial agreement or the approval of the
transaction by the Board; (iv) approval by stockholders of a liquidation or
dissolution of the Company (and the Company shall commence such liquidation or
dissolution), or consummation of the sale of all or substantially all of the
assets of the Company (in one transaction or a series of transactions); or (v)
any other event that a majority of the members of the Incumbent Board, in their
sole discretion, shall determine may constitute a Change in Control.


c)
Choice Award. An award that provides designated LTIP Participants with the
choice to receive the award in a) Restricted Stock, b) a Stock Settled
Appreciation Right (“SSAR”), or c) a combination of Restricted Stock and a SSAR.



d)
Committee. The Compensation and Management Development Committee of the Board of
Directors of the Company, or any successor committee designated by such Board to
assume the responsibilities for the administration of this LTIP.



e)
Deferred Annual Bonus Match Award. A deferred bonus that is awarded to
designated LTIP participants based on a percentage of the LTIP Participant’s
earned annual bonus as determined in accordance with Section 8(a.)



f)
Disability. Permanent and total disability as defined in Section 22(e)(3) of the
Code.



g)
Fair Market Value. With respect to Common Stock:



(i)
if the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing price of the Common Stock on the date of grant or
determination;



(ii)
if the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in Section
2(g)(i), and if bid and asked prices for the Common Stock are regularly
reported, the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market on the date of grant or
determination; and



(iii)
if the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Committee, in good
faith, shall determine.



For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
the mean between the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.


h)
LTIP Award. Any Performance Award, Restricted Stock, Choice Award or Deferred
Annual Bonus Match awarded to an LTIP Participant in accordance with Section 5,
6, 7 or 8.



i)
LTIP Participant. A director, employee or consultant of the Company or any
affiliate of the Company as designated in Section 4 for participation in one or
more programs under the LTIP; provided, however, that only those persons
eligible for awards under the 2015 Plan may receive such awards under the LTIP.



j)
Stock Option. A non-statutory stock option granted pursuant to an LTIP
Participant’s election of such







--------------------------------------------------------------------------------








option in accordance with Section 7.


k)
Performance Award. An award determined in accordance with Section 5(a) and
payable to designated LTIP Participants on the basis of the achievement of
Performance Goals for a Performance Period.



l)
Performance Goal. One or more goals, which may include financial and
non-financial measures, established by the Committee for a Performance Period.



m)
Performance Period. One or more periods of time, which may be varying and
overlapping durations, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for purposes of determining an
LTIP Participant’s right to and the payment of any Performance Awards.



n)
Restricted Stock Award. An award determined in accordance with Section 6.



o)
Stock Settled Appreciation Right. A Stock Settled Appreciation Right (“SSAR”),
granted pursuant to an LTIP Participant’s election of such choice in accordance
with Section 7, is an award in the form of a right to receive Common Stock, upon
exercise of the SSAR, in an amount equal to the appreciation in the value of the
underlying Common Stock over a base price established in the SSAR. The SSAR
holder, upon exercise, shall be entitled to receive an amount of Common Stock
equal to the quotient of (i) the product of (x) the amount by which the Fair
Market Value of the Common Stock on the date of exercise exceeds the measurement
price established pursuant to the applicable SSAR agreement, provided that such
measurement price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant, multiplied by (y) the number of shares of
Common Stock subject to the SSAR being exercised, divided by (ii) the Fair
Market Value of the Common Stock on the date of exercise. Each SSAR will be
exercisable at such times and subject to such terms and conditions as the
Committee may specify in the applicable SSAR agreement; provided, however, that
no SSAR will be granted for a term in excess of 10 years.



Section 3. Administration of LTIP


The LTIP shall be administered by the Committee, and all interpretations and
decisions with respect to the application of LTIP shall be at the sole
discretion of the Committee. The Committee shall have the authority to determine
the terms and conditions, including but not limited to any restrictions and
vesting conditions related to LTIP Awards or any required acknowledgments or
agreements for any awards, not inconsistent with the terms of the LTIP and 2015
Plan, and to approve the form of written instruments and the terms and
conditions evidencing LTIP Awards. The Committee may at any time adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the LTIP as it shall from time to time decide. To the extent
permitted by applicable law and the 2015 Plan, the Committee, in its sole
discretion, may delegate to the Chief Executive Officer and/or other designated
officers of the Company all or part of the Committee’s authority and duties with
respect to the granting of LTIP Awards.


All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and LTIP Participants.


Section 4. Eligibility and Participation in LTIP.


Except as provided by law or in the 2015 Plan, the Chief Executive Officer
and/or other officers of the Company appointed by the Committee from time to
time shall designate eligible individuals for participation in the LTIP, and the
LTIP Award(s) for which such individuals shall be eligible, in his or their sole
discretion, subject to the approval of the Committee; provided, however, that
the LTIP participation of the Chief Executive Officer shall be determined by the
Committee.


Section 5. Performance Award.


An LTIP Participant shall be eligible for Performance Awards, if so selected by
the Committee or its delegatee, in accordance with the following guidelines
(which may be adjusted by the Committee from time to time in its sole discretion
with respect to one or more LTIP Participants and which are not required to be
uniform among LTIP




--------------------------------------------------------------------------------




Participants for each award):


a)
Target Award. For each Performance Period, a designated LTIP Participant as
determined as of the first day of the Performance Period and to whom the
Committee determines, in its sole discretion, to grant a Performance Award under
this Section 5(a) shall be granted a target Performance Award equal to a
percentage of his or her annualized base salary in effect as of the first day of
the first fiscal year in the Performance Period, or date of hire, if later, or
such other date if so determined by the Committee. To the extent required by the
2015 Plan, Performance Awards shall be subject to the terms and conditions of
the 2015 Plan.



Notwithstanding the foregoing, an individual who first becomes an LTIP
Participant under Section 4 after the beginning of a Performance Period and to
whom the Committee determines, in its sole discretion, to grant an LTIP Award
under this Section 5(a) shall be awarded a pro rata target Performance Award
determined by the Committee on the basis of his or her annualized base salary in
effect upon being designated to receive a Performance Award and the length of
time since designation remaining in the Performance Period.


b)
Performance Goals. With respect to each Performance Award granted to designated
LTIP Participants, the Committee shall select, within the first 90 days or, if
less, the first 25% of a Performance Period, the Performance Goals for such
Performance Award, and the achievement targets with respect to each Performance
Goal, and may select a threshold level of performance below which no amount will
become payable with respect to such Performance Award, and a maximum Performance
Award. Notwithstanding the foregoing sentence, in recognition of the difficulty
in establishing multi-year performance metrics that promote the purpose of the
LTIP and provide fair treatment in the determination of Performance Awards,
beginning with the Performance Period for the three year period beginning in
2015 and ending in 2017, in the event the minimum threshold level of performance
established by the Committee is not achieved, but the Company’s earnings per
share (“EPS”) over the Performance Period is at or above the 50th percentile of
the range of EPS of a peer group of publicly traded restaurant companies with a
market capitalization of at least $250 million, as selected by the Committee,
then the Committee shall have the discretion to grant Performance Awards of up
to the LTIP Participants’ targeted award payout. Each Performance Award will
specify the target amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable Performance Goals. The
Performance Goals established by the Committee may be (but need not be)
different for each Performance Period. As soon as practicable following the end
of the Performance Period, the Committee shall determine the extent to which the
Performance Goals have been achieved, and the percentage of the target
Performance Award payable based on the level at which Performance Goals have
been achieved.



c)
Form of Payment. Performance Awards shall be payable partly in cash and,
provided that sufficient shares of Common Stock are available under the 2015
Plan, with the remainder payable in whole shares of Common Stock (with any
fractional share paid in cash) based on their Fair Market Value on the day the
Committee has determined that the Performance Goals have been achieved for the
Performance Period, or any combination thereof as determined by the Committee.
Shares of Common Stock so issued shall be issued for no consideration or such
minimum consideration as may be required by applicable law. To the extent that
sufficient shares of Common Stock are not available, the portion of the
Performance Award otherwise payable in Common Stock shall be paid in cash.



d)
Payment of Performance Awards. Payment shall be made in a lump sum as soon as
practicable following the Committee’s determination regarding achievement of the
Performance Goals, but in no event later than two and one half months following
the close of the Performance Period. Except as provided in Section 10, an LTIP
Participant must be employed on the day of payout in order to receive payment of
a Performance Award for such Performance Period.



e)
Unfunded Liability. The Performance Award shall be unfunded and shall not create
(or be construed to create) a trust or separate fund. Likewise, the Performance
Award shall not establish any fiduciary relationship between the Company and the
LTIP Participant. To the extent that any LTIP Participant holds any rights by
virtue of a LTIP Award, such rights shall be no greater than the rights of an





--------------------------------------------------------------------------------




unsecured general creditor of the Company.


Section 6. Restricted Stock Award.


Subject to the provisions of the 2015 Plan, an LTIP Participant shall be
eligible for one or more grants of Restricted Stock, if so selected by the
Committee or its delegatee, on such date(s) as shall be determined by the
Committee in accordance with the following guidelines (which may be adjusted by
the Committee from time to time in its sole discretion with respect to one or
more LTIP Participants and which are not required to be uniform among LTIP
Participants for each award):


a)
Target Award. LTIP Participants, as designated in accordance with Section 4,
shall be granted a target Restricted Stock Award equal to a number of shares of
Restricted Stock as determined by the Committee.



Shares of Restricted Stock shall be issued for no consideration or such minimum
consideration as may be required by applicable law.


b)
Restrictions. A Restricted Stock Award entitles the recipient to receive shares
of Common Stock subject to such restrictions and conditions as the Committee may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance conditions, or such other conditions as the Committee may determine.
The grant of Restricted Stock is contingent on the grantee executing a
Restricted Stock Award agreement and such other acknowledgments or agreements as
determined by the Committee in its sole discretion. The terms and conditions of
each Restricted Stock Award agreement and such other acknowledgments and
agreements shall be determined by the Committee and such terms and conditions
may differ among individual awards and grantees. Except as provided in the 2015
Plan, no Restricted Stock Award shall vest earlier than the first anniversary of
its date of grant.



Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as specifically provided herein or in the
Restricted Stock Award agreement and consistent with applicable Company
policies.


Notwithstanding anything to the contrary herein, all of the terms of and
conditions of any Restricted Stock Award granted hereunder shall be subject to
the terms and conditions of the 2015 Plan.


c)
Vesting of Restricted Stock. The Committee at the time of grant shall specify
the date or dates and/or the attainment of any pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock or forfeiture shall lapse. Subsequent to such date or dates the
shares on which all restrictions have lapsed shall no longer be Restricted Stock
and shall be deemed “vested.” Except as may otherwise be provided by the
Committee either in the Restricted Stock Award agreement or in a subsequent
writing after the Restricted Stock Award agreement is issued, subject to Section
10 below, a grantee’s rights in any shares of Restricted Stock that have not
vested shall automatically terminate upon the grantee’s termination of
employment with the Company or its affiliates.



Section 7. Choice Award.


Subject to the provisions of the 2015 Plan, an LTIP Participant shall be
eligible for Choice Awards, if so selected by the Committee or its delegatee, in
accordance with the following guidelines (which may be adjusted by the Committee
from time to time in its sole discretion with respect to one or more LTIP
Participants and which are not required to be uniform among LTIP Participants
for each award):


a)
Target Award. LTIP Participants as designated in accordance with Section 4,
shall be eligible for a Choice Award under this Section 7 equal to a percentage
of his or her annualized base salary in effect as of the date the Choice Award
is determined.

b)
Participant Choice. The LTIP Participant may elect to receive the Award under
Section 7(a) in the form of Restricted Stock and/or in the form of a SSAR (or,
if determined by the Committee, Stock Options) in such proportions and on such
terms and conditions as determined by the Committee in its





--------------------------------------------------------------------------------




sole discretion.


If the LTIP Participant elects to receive some or all of the Award under this
Section 7(b) in the form of Restricted Stock, the Restricted Stock shall be
subject to the terms and conditions set forth in a Restricted Stock Award
agreement approved by the Committee.


If the LTIP Participant elects to receive some or all of the Award under this
Section 7(b) in the form of a SSAR (or, if determined by the Committee, Stock
Options), such SSAR (or Stock Options) shall be subject to the terms and
conditions set forth in a SSAR (or Stock Option) Agreement approved by the
Committee.


Any SSAR (or Stock Option) or Restricted Stock Award granted hereunder shall be
further subject to the terms and conditions of the 2015 Plan. Except as provided
in the 2015 Plan, no SSAR (or Stock Option) or Restricted Stock Award shall vest
earlier than the first anniversary of its date of grant.


Section 8. Deferred Annual Bonus Match Award.


An LTIP Participant shall be eligible for Deferred Annual Bonus Match Awards, if
so selected by the Committee or its delegatee, in accordance with the following
guidelines (which may be adjusted by the Committee from time to time in its sole
discretion with respect to one or more LTIP Participants and which are not
required to be uniform among LTIP Participants for each award):


a)
Deferred Award Amount. LTIP Participants, as designated in accordance with
Section 4, shall be granted a Deferred Annual Bonus Match Award under this
Section 8 equal to a predetermined percentage, as determined by the Committee,
of his or her annual bonus that is earned and paid by the Company or an
affiliate of the Company for a fiscal year. The payment of any Deferred Annual
Bonus Match is subject to the LTIP Participant’s continued employment, and such
other terms and conditions and the Committee shall establish, through the
payment date of any deferred award amounts. The Committee may, in its sole
discretion, increase or decrease, at any time, the pre-determined percentage
match for the Deferred Bonus for any LTIP Participant based on such LTIP
Participant’s individual performance.



Except as otherwise determined by the Committee, an individual who first becomes
eligible for a Deferred Annual Bonus Match as designated in Section 4 during a
fiscal year shall become eligible for such award in the first year that an
annual bonus is earned by the designated LTIP Participant subject to continued
employment through the payment date of any deferred amounts.


b)
Deferral Period. The Deferred Annual Bonus Match Award shall be deferred until a
date determined by the Committee for such award (the “Deferral Date”) and shall
be paid in a lump sum in cash as soon as practicable following the Deferral
Date, but in no event later than two and one half months of the Deferral Date
subject to continued employment through the date of payment. Except as provided
in Section 10, if the LTIP Participant terminates employment with the Company
and all affiliates of the Company for any reason prior to the payment date such
Deferred Annual Bonus Match shall be forfeited.



c)
Unfunded Liability. The Deferred Annual Bonus Match Award shall be unfunded and
shall not create (or be construed to create) a trust or separate fund. Likewise,
the Deferred Annual Bonus Match Award shall not establish any fiduciary
relationship between the Company and the LTIP Participant. To the extent that
any LTIP Participant holds any rights by virtue of a LTIP Award, such rights
shall be no greater than the rights of an unsecured general creditor of the
Company.



Section 9. Performance Goals and/or Suspension Pending Investigation.


Notwithstanding anything herein to the contrary, the Committee may, in its sole
discretion, establish minimum Performance Goals that must be satisfied in order
to be eligible to receive an LTIP Award, or defer the realization or payment of
any outstanding LTIP Awards pending any investigation(s) pertaining to the
performance or termination for “Cause” of an LTIP Participant.






--------------------------------------------------------------------------------




Section 10. Effect of Termination of Service, Change in Control


Notwithstanding anything herein to the contrary, subject to the terms and
conditions of the 2015 Plan and except as otherwise specified by the Committee
in writing delivered to a LTIP Participant, in the event of an LTIP
Participant’s termination of employment or a Change in Control:


a)
General. The Committee shall determine the effect on a LTIP Award of the
Disability, death or other termination of services to the Company of an LTIP
Participant and the extent to which, and the period during which, the LTIP
Participant, the LTIP Participant’s legal representative, guardian or Designated
Beneficiary may receive payment of an LTIP Award or exercise rights thereunder.



b)
Change in Control. In order to preserve an LTIP Participant’s rights under a
LTIP Award in the event of an anticipated Change in Control of the Company, the
Committee in its sole discretion may, at the

time any LTIP Award is made or at any time thereafter, take one or more of the
following actions, with respect to any group of LTIP Participants: (i) provide
for the acceleration of vesting or payment for any time period relating to the
realization of any such LTIP Award, (ii) provide for the purchase of any such
LTIP Award upon the Participant’s request for an amount of cash or other
property that could have been received upon the exercise or realization of the
LTIP Award had the LTIP Award been currently exercisable, vested or payable,
(iii) adjust the terms of any such LTIP Award in a manner determined by the
Committee to reflect the Change in Control, (iv) cause any such LTIP Award to be
assumed, or new rights substituted therefore, by another entity, or (v) make
such other provisions as the Committee may consider equitable and in the best
interests of the Company.


c)
Termination for “Cause.” In the event the Committee, or any officer designated
by the Committee, shall determine in its (or his or her) sole discretion that an
LTIP Participant, or any other individual otherwise eligible for participation
in the LTIP, shall have engaged in conduct constituting Cause, then, upon such
individual’s termination for Cause, (A) that individual will (i) immediately
forfeit his or her eligibility or any rights (if any) to receive any outstanding
LTIP Awards and (ii) lose any eligibility for consideration for future LTIP
Awards and LTIP participation, (B) any and all SSARs (or Stock Options)
previously granted to such individual shall be cancelled and any and all
Restricted Stock awarded to such individual shall be forfeited, and (C) the
Company shall be entitled to recover from such individual any and all LTIP
Awards and any payments, Common Stock or other consideration delivered pursuant
to an LTIP Award or a SSAR (or Stock Option) under any such Award.



Section 11. Taxes


Any income or other taxes associated with the grant, vesting, exercise or
issuance of shares of Common Stock under an LTIP Award, and, solely in the case
of a Restricted Stock Award, any Unvested Dividends, shall be the responsibility
of the Participant and no shares of Common Stock will be issued under an LTIP
Award unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of the LTIP Award
and any Unvested Dividends, as applicable. The Company shall be entitled to
withhold from the Participant’s remuneration, if any, the minimum statutory
amount of federal, state and local withholding taxes that is considered
compensation includable in the Participant’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration (or from Unvested Dividends with respect to a Restricted Stock
Award), or in kind from the shares of Common Stock otherwise deliverable to the
Participant on vesting or exercise of the applicable LTIP Award. If the Company
does not withhold an amount from the Participant’s remuneration sufficient to
satisfy the Company’s withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.


Section 12. Amendment and Termination.


The Committee may amend, suspend or terminate the LTIP or any portion thereof at
any time, subject to stockholder approval to the extent required under
applicable tax or other laws or listing standards, provided that the
restrictions on amendment and termination in the 2015 Plan shall apply to the
extent applicable.








--------------------------------------------------------------------------------




Section 13. Nontransferability.


Except as otherwise provided under or in accordance with the 2015 Plan, LTIP
Awards may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, and shall not be subject to execution, attachment or similar
process. Any such attempted transfer, pledge, assignment or other alienation or
hypothecation, or the levy of any such execution, attachment or similar process,
shall be null and void.


Section 14. Employment or Other Relationship.


Nothing in the LTIP shall prevent, interfere with or limit in any way the right
of the Company or an affiliate of the Company to terminate any LTIP
Participant’s employment, consultancy or director, officer or advisor status at
any time, nor confer upon any LTIP Participant any right to continue in the
employment or other service of the Company or any affiliate of the Company.


Section 15. Governing Law.


The LTIP shall be construed in accordance with and governed by the laws of the
State of Delaware. Section 16. Severability.
If any provision of this LTIP is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this LTIP will remain in full
force and effect. Any provision of this LTIP held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


Section 17. Clawback Policy.


In accepting an award under the LTIP, the LTIP Participant shall agree to be
bound by any clawback policy the Company may adopt in future.












